Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 1/25/2022 have been entered and fully considered.  Claims 1 and 9 are amended, claims 3 and 5 are previously canceled, and claims 1, 2, 4 and 6-11 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4 and 6-11 have been fully considered but are not persuasive.
Applicant argues with respect to independent claim 1, that McNabb, Myers and Klein, alone or in combination fail to disclose or suggest in response to prohibition of departure of the vehicle, determine whether the first information is modified by a passenger of the number of passengers who are supposed to use the ridesharing service; in response to updating the first information, acquire updated second information; and remove prohibition of departure of the vehicle based on determining that the updated first information matches the updated second information.
Examiner respectfully disagrees.  Myers teaches if more people enter the vehicle than was identified in the transport request, the vehicle may wait until the extra people exit the vehicle (Figure 4 and Paragraph 0035).  Further, Myers teaches if more people 
Applicant further argues claim 9 recite similar features as claim 1, and is patentable for at least similar reasons.
Examiner respectfully disagrees.  Claim 9 recites similar features as claim 1, therefore is rejected for at least similar reasons discussed above.
Applicant additionally argue that claims 2, 4, 6-8, 10 and 11 are patentable for at least similar features as claims 1 and 9 by virtue of their respective dependencies.
Examiner respectfully disagrees.  Claims 2, 4, 6-8, 10 and 11 would have been rejected for at least similar reasons discussed above regarding their respective independent claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US 2019/0311452 A1), in view Myers et al. (US 2018/0075565 A1), hereinafter Myers. 

Regarding claims 1 and 9, McNabb teaches a control device for a vehicle that controls a vehicle configured to provide a ridesharing service by autonomous traveling (Figures 3, 4), the control device for the vehicle comprising one or more processors programmed to: 
acquire first information of a passenger who is supposed to use the ridesharing service (Figure 2 and Paragraph 0036; ride information may be send to the vehicle through the communications network to the vehicle modem.  The key and advertisement ID may also be sent to the vehicle); 
acquire second information of a passenger who has entered the vehicle at a pickup point (Figures 3, 4, Paragraphs 0039 and 0044; responsive to the BLE connection being established, the vehicle 102 and mobile device 152 may use the cryptographic keys to authenticate one other. This may be done by using the keys to establish a secure session or with other known methods of authentication); 
determine whether the vehicle is to depart by comparing the first information with the second information (Figures 3, 4, Paragraphs 0039 and 0044; responsive to the BLE connection being established, the vehicle 102 and mobile device 152 may use the cryptographic keys to authenticate one other. This may be done by using the keys to establish a secure session or with other known methods of authentication); 
determining that the first information does not match the second information (Paragraph 0045; If the authentication fails, at index (X) the BLE transceiver 150 of the vehicle 102 may close the BLUETOOTH connection with the mobile device 152 to prevent any further communication with the unauthenticated mobile device 152. The . 
McNabb may not specifically teach acquire first information of a number of passengers who are supposed to use the ridesharing service based on the number of passengers being included in a user request to use the ridesharing service; acquire second information of a number of passengers who have entered the vehicle at a pickup point; prohibit departure of the vehicle based on determining that the first information does not match the second information; in response to prohibition of departure of the vehicle, determine whether the first information is modified by a passenger of the number of passengers who are supposed to use the ridesharing service; update the first information based on the determination that the first information is modified; in response to updating the first information, acquire updated second information; and remove prohibition of departure of the vehicle based on determining that the updated first information matches the updated second information.  In an analogous art, Myers teaches acquire first information of a number of passengers who are supposed to use the ridesharing service based on the number of passengers being included in a user request to use the ridesharing service (Figure 4 and Paragraph 0034; a particular transport request includes the number of people who will be traveling from the pick-up location to the destination); acquire second information of a number of passengers who have entered the vehicle at a pickup point (Figure 4 and Paragraph 0034; number of people entering the vehicle can be determined using a camera that monitors each person entering the vehicle, sensors in the vehicle that detect ; prohibit departure of the vehicle based on determining that the first information does not match the second information (Figure 4 and Paragraph 0035; if more people enter the vehicle than was identified in the transport request, the vehicle may wait until the extra people exit the vehicle); in response to prohibition of departure of the vehicle (Figure 4 and Paragraph 0035; if more people enter the vehicle than was identified in the transport request, the vehicle may wait until the extra people exit the vehicle), determine whether the first information is modified by a passenger of the number of passengers who are supposed to use the ridesharing service (Figure 4B and Paragraph 0035; if more people enter the vehicle than was identified in the transport request, method 400 requests verification 420 that the additional people are guests of the person making the transport request.  [It would have been obvious to one of ordinary skill in the art that the person making the transportation request may be the passenger himself/herself, for example, when requesting a taxi using Uber or Lyft or similar application, the requester can be the passenger]); update the first information based on the determination that the first information is modified (Figure 4B and Paragraph 0035; once verified that the additional people are guests of the person making the transport request [verification is interpreted as update first information].  In some situations, the person making the transport request may be charged extra for the additional passengers. If the additional people are not verified as guests, the vehicle may wait until the extra people exit the vehicle); in response to updating the first information (Figure 4B and Paragraph 0035; if additional people are not verified as guests [verification is interpreted updating the first information]), acquire updated second information (Figure ; and remove prohibition of departure of the vehicle based on determining that the updated first information matches the updated second information (Figure 4B and Paragraph 0035; once verified or when extra people exit the vehicle, the vehicle drives 422 to the destination).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Myers because there is a need for autonomous vehicles that do not have human operator to provide systems to automatically identify passengers and monitor passenger activity (Myers, Paragraph 0002).

Regarding claim 2, the combination of McNabb and Myers teaches all of the limitations of claim 1, as described above.  Further, McNabb teaches acquire information of the passenger who is supposed to use the ridesharing service (Figure 2 and Paragraph 0036; ride information may be send to the vehicle through the communications network to the vehicle modem.  The key and advertisement ID may also be sent to the vehicle); and acquire information of the passenger who has entered the vehicle (Figures 3, 4, Paragraphs 0039 and 0044; responsive to the BLE connection being established, the vehicle 102 and mobile device 152 may use the cryptographic keys to authenticate one other. This may be done by using the keys to establish a secure session or with other known methods of authentication).
McNabb may not specifically teach acquire identification information of the passengers.  In an analogous art, Myers teaches acquire identification information of the passengers (Paragraph 0026; passenger identification module 210 may verify (or authenticate) a person attempting to enter the vehicle to be certain the person is the user who made the transport request).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Myers because there is a need for autonomous vehicles that do not have human operator to provide systems to automatically identify passengers and monitor passenger activity (Myers, Paragraph 0002).

Regarding claim 4, the combination of McNabb and Myers teaches all of the limitations of claim 1, as described above.  Further, Myers teaches prohibit departure of the vehicle based on the number of passengers who have entered the vehicle being greater than the number of passengers who are supposed to use the ridesharing service (Figure 4 and Paragraph 0035; if more people enter the vehicle than was identified in the transport request, the vehicle may wait until the extra people exit the vehicle); and not prohibit departure of the vehicle based on the number of passengers who have entered the vehicle being equal to or smaller than the number of passengers who are supposed to use the ridesharing service (Figure 4 and Paragraph 0035; if the correct number of people enter the vehicle 418 (i.e., the same number of people identified in the transport request), the vehicle drives 422 to the destination).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Myers because there is a need for autonomous vehicles that do not have human operator to provide 

Regarding claim 6, the combination of McNabb and Myers teaches all of the limitations of claim 1, as described above.  Further, Myers teaches remove prohibition of departure of the vehicle based on a user who requested use of the ridesharing service via the user request having approved of departure of the vehicle (Figure 4 and Paragraph 0035; verification 420 that the additional people are guests of the person making the transport request. Once verified, the vehicle drives 422 to the destination. In some situations, the person making the transport request may be charged extra for the additional passengers. If the additional people are not verified as guests, the vehicle may wait until the extra people exit the vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Myers because there is a need for autonomous vehicles that do not have human operator to provide systems to automatically identify passengers and monitor passenger activity (Myers, Paragraph 0002).

Regarding claims 10 and 11, the combination of McNabb and Myers teaches all of the limitations of claims 1 and 9, as described above.  Further, Myers teaches give a warning based on determining that the first information does not match the second information (Figure 4 and Paragraph 0035; if more people enter the vehicle than was identified in the transport request, method 400 requests verification 420 that the ;  acquire updated second information based on giving the warning (Figure 4 and Paragraph 0035; the person making the transport request verifies the additional guest); compare the first information and the updated second information based on acquiring the updated second information (Paragraph 0035; the person making the transport request verifies the additional guest, so number of people entering the vehicle is the same number of people approved); and remove prohibition of departure of the vehicle based on determining that the first information matches the updated second information after the warning (Figure 4 and Paragraph 0035; Once verified, the vehicle drives 422 to the destination).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Myers because there is a need for autonomous vehicles that do not have human operator to provide systems to automatically identify passengers and monitor passenger activity (Myers, Paragraph 0002).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Myers, as applied in claim 1 above, further in view of Klein et al. (US 2017/0169366 A1), hereinafter Klein. 

Regarding claim 7, the combination of McNabb and Myers teaches all of the limitations of claim 1, as described above.  Further, Myers teaches prohibition of departure of the vehicle (Figure 4 and Paragraph 0035; the vehicle may wait until the extra people exit the vehicle).  Therefore, it would have been obvious to one of ordinary 
The combination of McNabb and Myers may not specifically teach remove prohibition based on a stoppage time of the vehicle at the pickup point having reached a predetermined time.  In an analogous art, Klein teaches remove prohibition based on a stoppage time of the vehicle at the pickup point having reached a predetermined time (Paragraph 0049; an adjustment for the ride sharing vehicle, such as predetermined stop times).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb, Myers and Klein because it would avoid additional delays that could accumulate on its route (Klein, Paragraph 0049).

Regarding claim 8, the combination of McNabb/Myers/Klein teaches all of the limitations of claim 1, as described above.  Further, Klein teaches wherein the predetermined time is set based on a traveling plan for the vehicle (Paragraph 0049; an adjustment for the ride sharing vehicle, such as predetermined stop times).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb, Myers and Klein because it would avoid additional delays that could accumulate on its route (Klein, Paragraph 0049).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



	/J.G./           Examiner, Art Unit 2647                                                                                                                                                                                             


/Srilakshmi K Kumar/SPE, Art Unit 2647